                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 1 of 34 Page ID #:16



                     1   George N. Koumbis (SBN 246855)
                         Shelby A. Cummings (SBN 324322)
                     2   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     3   Los Angeles, CA 90013-1065
                         Telephone: 213.629.7400
                     4   Facsimile: 213.629.7401
                         Email:      george.koumbis@arentfox.com
                     5               shelby.cummings@arentfox.com
                     6   Attorneys for Plaintiffs
                         BRAMAN MOTORS, INC. d/b/a
                     7   BRAMAN BMW, and BRAMAN MOTOR
                         CARS, INC. d/b/a BRAMAN BMW WEST
                     8   PALM BEACH
                     9
                                                   UNITED STATES DISTRICT COURT
                    10
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    11
                    12
                         BRAMAN MOTORS, INC. d/b/a             Misc. Case No. 2:20-mc-00025
                    13   BRAMAN BMW, et al.
                                                               Underlying Case No. 1:17-cv-23360-
                    14                     Plaintiffs,         DPG pending in the Southern District of
                                                               Florida
                    15          v.
                                                               MISCELLANEOUS MOTION
                    16   BMW OF NORTH AMERICA,                 RELATED TO SUBPOENA FROM
                         LLC, et al.                           ANOTHER DISTRICT
                    17
                                           Defendant.          JOINT STIPULATION RE:
                    18                                         PLAINTIFFS’ MOTION TO
                                                               COMPEL PRODUCTION OF
                    19                                         WITHHELD DOCUMENTS
                    20
                    21                                         Discovery Cut-off:   September 14, 2020
                                                               Motion Cut-off:      October 8, 2020
                    22                                         Status Conference:   November 10, 2020
                                                               Trial:               March 8, 2021
                    23
                    24
                    25
                    26
                    27
                    28
A RENT F OX LLP                                                                      JOINT STIPULATION RE:
ATTO RNEY S AT LAW       CASE NO. 2:20-mc-00025                 1            PLAINTIFFS’ MOTION TO COMPEL
   LOS A NG EL ES
Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 2 of 34 Page ID #:17



 1                                          TABLE OF CONTENTS
 2
                                                                                                                       Page
 3
 4   I.     PLAINTIFFS’ INTRODUCTORY STATEMENT ........................................ 5
     II.    EXPERIAN’S INTRODUCTORY STATEMENT ........................................ 7
 5   III.   PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS ..................... 10
 6          Definitions and Instructions .......................................................................... 10
 7          Documents to Be Produced ........................................................................... 14
     IV.    EXPERIAN’S RESPONSE TO SUBPOENA .............................................. 15
 8          Specific Objections to the Instructions and Definitions................................ 15
 9          Time to Respond ........................................................................................... 16
10          Instructions .................................................................................................... 16
            Definitions ..................................................................................................... 17
11   V.     PLAINTIFFS’ POSITION ............................................................................ 19
12          A.     Experian Has Yet to Produce Fully Responsive Documents
                   Related to Sales Loyalty and Service Effectiveness. .......................... 20
13          B.     Documents in Experian’s Possession Related to Sales Loyalty
14                 and Service Effectiveness are Relevant and Necessary. ..................... 20
            C.     There Is No Undue Burden on Experian and the Records Are
15                 Not Available from Any Other Source. .............................................. 21
16   VI.    EXPERIAN'S POSITION ............................................................................. 23
            A.     Procedural History .............................................................................. 23
17          B.     Experian Discharged Its Duties under the Parties’ Agreement .......... 26
18          C.     The Documents Plaintiffs Seek Are Not Relevant Or Necessary ...... 28
19          D.     Plaintiffs’ Request Imposes Undue Burdens on Experian ................. 29
            E.     Experian Is Entitled to Reimbursement of Its Costs ........................... 32
20          F.     Plaintiff Is Not Entitled to Sanctions .................................................. 33
21   V.     CONCLUSION ............................................................................................. 33
22          A.     Plaintiff’s Conclusion ......................................................................... 33
            B.     Experian’s Conclusion ........................................................................ 34
23
24
25
26
27
28
                                                                                             JOINT STIPULATION RE:
     CASE NO. 2:20-mc-00025                                     2                    PLAINTIFFS’ MOTION TO COMPEL
Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 3 of 34 Page ID #:18



 1                                           TABLE OF AUTHORITIES
 2
                                                                                                                         Page(s)
 3
     Cases
 4
     AECOM Energy & Construction, Inc. v. Ripley
 5
       (C.D. Cal., Apr. 26, 2018, No. CV175398RSWLSSX) 2018 WL
 6     4705914 ............................................................................................................... 22
 7   Dart Indus. Co. v. Westwood Chem. Co.,
 8     649 F.2d 646 (9th Cir. 1980) ............................................................................... 29

 9   Juno Therapeutics, Inc. v. Kite Pharma, Inc.
        (C.D. Cal., Apr. 29, 2019, No. CV 17-7639-SJO-KSX) 2019 WL
10
        3069009 ............................................................................................................... 22
11
     Legal Voice v. Stormans Inc.,
12      738 F.3d 1178 (9th Cir. 2013) ................................................................. 16, 32, 33
13
     Lemberg Law LLC v. Hussin,
14     2016 WL 3231300 (N.D. Cal. June 13, 2016) .................................................... 18
15   Painters Joint Comm. v. Employee Painters Tr. Health & Welfare
16      Fund,
        No. 2:10-cv-01385-JCM, 2011 WL 4549232 (D. Nev. Sept. 29,
17      2011) .................................................................................................................... 31
18
     Rainbow Sandals, Inc. v. Liberty Mut. Ins. Co.,
19      2015 WL 12698302 (C.D. Cal. Aug. 25, 2015) .................................................. 17
20   Rivera v. NIBCO, Inc.,
21      364 F.3d 1057 (9th Cir. 2004) ............................................................................. 27
22   Stormans Inc. v. Selecky,
23      No. 07-cv-5374, 2015 WL 224914 (W.D. Wash. Jan. 15, 2015) ....................... 33

24   Sullivan v. Prudential Ins. Co. of America,
        233 F.R.D. 573 (C.D. Cal. 2005) .................................................................. 21, 28
25
26   Swanson v. ALZA Corp.,
       No. 12-cv-04579, 2013 WL 5538908 (N.D. Cal. Oct. 7, 2013) ......................... 27
27
     United States v. C.B.S., Inc.,
28     666 F.2d 364 (9th Cir. 1982) ................................................................... 18, 29, 32
                                                                                                 JOINT STIPULATION RE:
     CASE NO. 2:20-mc-00025                                        3                     PLAINTIFFS’ MOTION TO COMPEL
Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 4 of 34 Page ID #:19



 1   Statutes
 2
     Driver’s Privacy Protection Act ............................................................................... 29
 3
     Fla. Stat. §§ 320.60-320.70......................................................................................... 6
 4
     Other Authorities
 5
 6   Fed. R. Civ. P. 26(b)(1) ............................................................................................ 17

 7   Fed. R. Civ. P. 26(e) ....................................................................................... 13, 4, 17
 8   Fed. R. Civ. P. 26(f)(1) ............................................................................................. 27
 9
     Fed. R. Civ. P. 34(a)(1)(A) ....................................................................................... 11
10
     Fed. R. Civ. P. 45 .............................................................................................. Passim
11
     Fed. R. Civ. P. 45(d)(1) .................................................................................. 8, 18, 29
12
13   Fed. R. Civ. P. 45(d)(3)(B)(i) ................................................................................... 31
14   Local Rule 30(b)(6) .................................................................................................. 23
15   Local Rule 37-1 ...................................................................................................... 5, 6
16
     Local Rule 37-2 .......................................................................................................... 5
17
     Local Rule 37-2.2 ..................................................................................................... 33
18
19
20
21
22
23
24
25
26
27
28
                                                                                              JOINT STIPULATION RE:
     CASE NO. 2:20-mc-00025                                      4                    PLAINTIFFS’ MOTION TO COMPEL
                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 5 of 34 Page ID #:20



                     1          This Joint Stipulation is submitted by the undersigned parties pursuant to
                     2   Local Rule 37-2 in connection with Plaintiffs Braman Motors, Inc. d/b/a Braman
                     3   BMW, and Braman Motor Cars, Inc. d/b/a Braman BMW West Palm Beach's
                     4   (collectively “Plaintiffs”) Motion to Compel Production of Withheld Documents
                     5   (“Motion to Compel”, or, the “Motion”). In accordance with Local Rule 37-1, the
                     6   parties have met and conferred in good faith to resolve this dispute, but were unable
                     7   to do so.
                     8   I.     PLAINTIFFS’ INTRODUCTORY STATEMENT
                     9          This discovery dispute arises from Braman Motors Inc., et al. v. BMW of
                    10   North America, LLC, 1:17-CV-23360-DPG currently pending in the Southern
                    11   District of Florida (the “Florida litigation”). The case is about how BMW of North
                    12   America, LLC (“BMW”) unlawfully enhanced its control over franchised dealer
                    13   operations by fundamentally changing—unilaterally—its contractual relationship
                    14   with dealers through its imposition of arbitrary, coercive, and unfair business
                    15   practices that are intended to or have the effect of enhancing Defendants’ profit
                    16   while reducing dealer profit.
                    17          Plaintiffs contend that Defendant’s actions are part of an intentional unlawful
                    18   strategy, taking place industry-wide, to put more power in the hands of motor
                    19   vehicle manufacturers to the detriment of the dealerships. Defendant’s core
                    20   mechanism to implement their strategy is their Added Value Program (“AVP”).
                    21   BMW doesn’t set AVP objectives in order to gauge and reward good performance;
                    22   rather, BMW sets AVP objectives to ensure that 20% of all dealers fail and more
                    23   money is kept in BMW’s pockets. BMW’s AVP is not intended to be a “bonus” or
                    24   “incentive” program for dealers; rather, AVP is a self-serving, profit-driven effort
                    25   to reduce the dealers’ gross profit margin and increase BMW’s control over dealer
                    26   operations and customer pricing that strike at the very heart of the basic bargain of
                    27   the dealership model. These unlawful practices damage BMW franchised dealers
                    28   across the Country.
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    5              PLAINTIFFS’ MOTION TO COMPEL
                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 6 of 34 Page ID #:21



                     1          In order to establish Plaintiffs’ claims for breach of the express and implied
                     2   terms of the parties’ Dealer Agreement and for violation of Fla. Stat. §§ 320.60-
                     3   320.70 (the “Dealer Act”) and oppose Defendant BMW’s defenses and counter
                     4   claims related to sales performance, Plaintiffs’ require the discovery of certain
                     5   documents currently in the possession of Experian Information Solutions, Inc.
                     6   (“Experian”) related to the AVP.
                     7          On April 18, 2019, in accordance with Federal Rule of Civil Procedure 45,
                     8   Plaintiffs’ served a subpoena on third party Experian commanding production of
                     9   documents for use in the Florida litigation (the “Subpoena”). The Subpoena
                    10   requested, in part, that Experian produce “the data obtained, used, compiled, or
                    11   considered by Experian in developing, designing, implementing and/or calculating
                    12   Sales Loyalty and Service Effectiveness (or any other element of AVP), and any
                    13   such data's reliability, accuracy, and efficacy” at the Los Angeles office of Arent
                    14   Fox LLP, located at 555 W 5th Street, 48th Floor, Los Angeles, CA 90013.
                    15   Experian initially objected to the Subpoena and provided a selection of responsive
                    16   documents after meet and confer efforts; however, Experian failed to make a
                    17   complete production.
                    18          On November 25, 2019 and December 27, 2019, counsel for Plaintiff sent
                    19   meet and confer correspondence to counsel for Experian further detailing the
                    20   withheld documents and demanding that Experian fully comply with the letter of
                    21   Subpoena. On January 24, 2020 Plaintiffs’ counsel sent a final meet and confer
                    22   correspondence, pursuant to Central District of California Local Rule 37-1. The
                    23   parties also met and conferred telephonically on December 10, 2019 and again on
                    24   February 3, 2019. During the meet and confer, counsel for Plaintiffs’ again
                    25   reiterated the urgent need to obtain the withheld responsive documents. To date, the
                    26   withheld responsive documents have not been produced.
                    27          The instant dispute focuses on the narrow issue of Experian’s refusal to
                    28   produce all responsive documents. Experian’s improper withholding of
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     6             PLAINTIFFS’ MOTION TO COMPEL
                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 7 of 34 Page ID #:22



                     1   documentation in this case is frustrating Plaintiffs’ discovery efforts and increasing
                     2   its costs of litigation. Experian should be compelled to produce all documents in its
                     3   possession responsive to the Subpoena, including, but not limited to, any
                     4   documents evidencing the auditing and testing of the Sales Loyalty and Service
                     5   Effectiveness methodologies and their underlying data. Despite Plaintiffs’ diligence
                     6   in attempting to address these discovery issues without the Court’s intervention,
                     7   Experian’s refusal to fully comply with the Subpoena has unnecessarily delayed the
                     8   prosecution and any potential settlement of the Florida litigation.
                     9          Plaintiffs further expressly reserve the right to seek sanctions in connection
                    10   with this motion, and shall provide a complete recitation of the billing regarding
                    11   this matter with their supplemental brief.
                    12   II.    EXPERIAN’S INTRODUCTORY STATEMENT
                    13          This dispute dates back to April 18, 2019, when Plaintiffs served non-party
                    14   Experian Information Solutions, Inc. (“Experian”) with an overbroad subpoena
                    15   demanding that Experian produce a wide array of documents and information.
                    16   While Plaintiffs claim that Experian failed to comply with their obligations under
                    17   the subpoena, Plaintiffs’ motion completely ignores the significant burden Experian
                    18   has already incurred to review and produce responsive documents. More
                    19   significantly, Plaintiffs fail to mention that the parties previously agreed that
                    20   Experian would satisfy its burden of responding to Plaintiffs’ subpoena if Experian
                    21   would run certain search terms Plaintiffs proposed. These search terms were not
                    22   narrow, and were plainly designed to seek much of the same information Plaintiffs
                    23   now seek. Indeed, the terms included: “BMW & ‘Sales Loyalty’”; “BMW /10
                    24   ‘Sales Loyalty’”; “‘Sales Loyalty’ /10 problem”; “‘BMW’ & ‘Service
                    25   Effectiveness’”; “‘BMW /10 ‘Service Effectiveness’”; “‘Service Effectiveness’ /10
                    26   problem.” (Declaration of Ryan Ball (“Ball Decl.”), Ex. 6 at 2.) In good faith,
                    27   Experian ran these exact search terms, ultimately producing 438 documents and
                    28   expending over $20,000.
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                       7            PLAINTIFFS’ MOTION TO COMPEL
                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 8 of 34 Page ID #:23



                     1         Unsatisfied with the production, Plaintiffs now seek a court-ordered do-over.
                     2   Tellingly, Plaintiffs do not claim that Experian somehow deficiently ran their
                     3   requested searches. Rather, Plaintiffs openly acknowledge that they incorrectly
                     4   “assum[ed]” their search terms would return “documents evidencing the auditing
                     5   and testing of the Sales Loyalty and Service Effectiveness methodologies and their
                     6   underlying data.” (Ball Decl., Ex. 8 at 1.) Plaintiffs should not be permitted to
                     7   inflict further burden on Experian simply because they miscalculated what
                     8   information would be returned based on the search terms they proposed. See Fed.
                     9   R. Civ. P. 45(d)(1) (requiring subpoenaing parties to “take reasonable steps to avoid
                    10   imposing undue burden or expense on” non-parties, like Experian). Indeed,
                    11   Experian would not have agreed to run Plaintiffs’ search terms without an
                    12   understanding that doing so would discharge its obligations under the subpoena.
                    13         Even ignoring the parties’ prior agreement, Plaintiffs’ requests are overbroad
                    14   and unduly burdensome. Plaintiffs generally seeks three types of information:
                    15   (1) the data used to calculate Experian’s Vehicles in Operation (sometimes called
                    16   “VIO,” “Units in Operation,” or “UIO”)1 for the Service Effectiveness metric;
                    17   (2) documents and communications concerning all testing and validation Experian
                    18   did of the VIO data provided to third-party Urban Science in conjunction with
                    19   BMW’s Service Effectiveness metric; and (3) the rules and algorithms that
                    20   Experian applied to its raw data to determine the VIO in a given zip code.2
                    21         Not only would producing this information impose an undue burden, it would
                    22   also require Experian to disclose proprietary information at the heart of its business.
                    23
                               1
                    24            Experian’s VIO data is a representation of all vehicles that are legally
                         registered to operate in a given locale, based on registration data Experian sources
                    25
                         from state departments of motor vehicles. (Declaration of Bradley W. Smith
                    26   (“Smith Decl.”) at ¶ 5.)
                                2
                                  While Plaintiffs reference in passing the BMW “Sales Loyalty” metric,
                    27
                         their motion makes clear that they seek only information relevant to the “Service
                    28   Effectiveness” metric. This has also been the focus of their requests since Experian
A RENT F OX LLP          made its production. (See, e.g., Ball Decl., Exs. 7, 9.)
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    8              PLAINTIFFS’ MOTION TO COMPEL
                Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 9 of 34 Page ID #:24



                     1   As Experian has repeatedly explained, producing the same VIO data Experian sent
                     2   to third-party Urban Science would alone take Experian at least 100 hours of
                     3   employee labor. This is to say nothing of the additional expense Experian would be
                     4   required to incur if it were required to search for all “documents and
                     5   communications” even remotely related to the testing or validation of that data—to
                     6   the extent such documents or communications even exist. And Plaintiffs’ request
                     7   for Experian’s “rules and algorithms” is plainly improper. As Plaintiffs know,
                     8   Experian’s rules and algorithms lie at the core of its competitive advantage in the
                     9   automotive data industry; they are akin to the Coca Cola formula. Plaintiffs have no
                    10   basis to require Experian to produce this information in a case in which Experian is
                    11   not even a party, even under the auspices of a protective order.
                    12          Moreover, even assuming Experian were to produce everything Plaintiffs
                    13   seek, it would still not suffice. Indeed, as Plaintiffs acknowledge, it is Urban
                    14   Science—not Experian—that actually generates the Service Effectiveness metric at
                    15   the heart of this entire dispute. To the extent Plaintiffs wishes to probe the accuracy
                    16   of the Service Effectiveness metric, they should seek that discovery from Urban
                    17   Science, not Experian.
                    18          Simply put, Experian acted in good faith and fulfilled its obligations under
                    19   the subpoena by agreeing to run the search terms Plaintiffs proposed and producing
                    20   numerous responsive documents. Had it known that Plaintiffs would simply renege
                    21   on their agreement if they did not receive what they assumed they would, Experian
                    22   would have never expended the time and resources reviewing and producing those
                    23   documents. The Court should reject Plaintiffs’ indefensible quest for more.
                    24   Accordingly, Experian requests that the Court deny Plaintiffs’ motion to compel in
                    25   its entirety, and award Experian the costs it incurred in complying with the
                    26   subpoena.
                    27
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    9              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 10 of 34 Page ID #:25



                     1   III.   PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS
                     2
                                                  DEFINITIONS AND INSTRUCTIONS
                     3
                     4          1.     “All,” “any,” and “each” shall each be construed as encompassing any

                     5 and all.
                     6
                                2.     “And” and “or” shall be construed either disjunctively or
                     7
                     8 conjunctively as necessary to bring within the scope of the request all responses
                     9 that might otherwise be construed to be outside of its scope.
                    10
                                3.     “AVP” means the BMWNA Added Value Program.
                    11
                    12          4.     “BMWAG” means Bayerische Motoren Werke Aktiengesellschaft,

                    13 in the above-captioned action, and each of its directors, offers, employees,
                    14
                       members, partners and agents, and each of the directors, officers, employees,
                    15
                    16 partners, members, attorneys, agents or representatives of any of those entities.
                    17          5.     “BMWNA” means BMW of North America, LLC, in the above-
                    18
                         captioned action, and each of its directors, officers, employees, members, partners
                    19
                    20 and agents, and each of the directors, officers, employees, partners, members,
                    21 attorneys, agents or representatives of any of those entities.
                    22
                              6.     “Experian,” “you,” or “your” means Experian Information Solutions,
                    23
                    24 Inc. and each of its directors, officers, employees, members, partners and agents, and
                    25 each of the directors, officers, employees, partners, members, attorneys, agents or
                    26
                       representatives of any of those entities.
                    27
                    28          7.     “Communication” means the transmittal of information (in the form of
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                         JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                   10             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 11 of 34 Page ID #:26



                     1 facts, ideas, inquiries or otherwise).
                     2
                               8.     “Concerning” means relating to, referring to, describing, evidencing or
                     3
                     4 constituting.
                     5          9.     “Describe” means, when referring to an event or the circumstances
                     6
                         underlying an event, to provide the following information: (a) the time, date, and
                     7
                     8 place of the event; (b) the identification of each Person who participated in the event
                     9 or was a witness thereto; (c) the subject matter and substance of that which took
                    10
                       place; and (d) Identify each Document Concerning the event.
                    11
                    12         10. “Document” is defined to be synonymous in meaning and equal in
                    13 scope to the usage of the term “documents or electronically stored information” in
                    14
                       Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document
                    15
                    16 within the meaning of this term.
                    17          11.    “Identify” with respect to a person means to give, to the extent known,
                    18
                         the person’s full name, present or last known address, and when referring to a
                    19
                    20 natural person, additionally, the present or last known place of employment.
                    21          12.    “Identify” with respect to documents means to give, to the extent
                    22
                         known, the (i) type of document; (ii) general subject matter; (iii) date of the
                    23
                    24 document; and (iv) author(s), addressee(s) and recipient(s).
                    25          13.    “Include” or “Including” shall be construed to incorporate the
                    26
                         qualification “without limitation.”
                    27
                    28          14.    “Person” means any individual, corporation, proprietorship,
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     11             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 12 of 34 Page ID #:27



                     1 partnership, trust, association or any other entity.
                     2
                              15. “Sales Loyalty” refers to the component of AVP sometimes known as
                     3
                     4 Dealer Sales Loyalty that ties customers returning to a certain BMWNA dealership
                     5   to purchase another BMW motor vehicles to certain payments made by BMWNA to
                     6
                         the dealer. Sales Loyalty also refers to any methodology, measurement or metric
                     7
                     8   designed or implemented by Experian to quantify, track and report owner sales
                     9   loyalty at the individual BMWNA dealer level.
                    10
                                16.    “Service Effectiveness” refers to the component of AVP that purports
                    11
                    12   to measure the number of customers servicing their BMW vehicles at a given
                    13   BMW dealership versus a calculated potential number BMW service customer
                    14
                         available to that dealer, whether located in or out of that dealers assigned market
                    15
                    16   territory. Service Effectiveness also refers to any methodology, measurement or
                    17   metric designed or implemented by Experian to quantify, track and report owner
                    18
                         service effectiveness at the individual BMWNA dealer level.
                    19
                    20          17.    The use of the singular form of any word includes the plural and vice
                    21 versa.
                    22
                                18.    The use of a verb in any tense, mood, or voice shall be construed as the
                    23
                    24 use of the verb in all other tenses, moods, or voices, whenever necessary to bring
                    25 within the scope of any document request all documents that might otherwise be
                    26
                       construed to be outside its scope.
                    27
                    28          19.    If any document has been destroyed, lost, discarded, or misplaced,
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    12             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 13 of 34 Page ID #:28



                     1 furnish a list: (a) identifying each such document; and (b) describing the
                     2
                       circumstances under which the document was destroyed, lost, discarded or
                     3
                     4 misplaced.
                     5          20.    If you refuse to produce documents in response to a document request,
                     6
                         in whole or in part, on the ground that compliance would be unduly burdensome, set
                     7
                     8 forth: (a) the number and nature of documents needed to be searched; (b) the
                     9 location of the document(s); (c) the number of person hours and costs that you
                    10
                       estimate would be involved in conducting the search; and (d) the nature and extent
                    11
                    12 of any burden other than or in addition to person hours and costs that you estimate
                    13 would be involved in conducting the search that you claim you would necessarily
                    14
                       suffer in order to respond to the request.
                    15
                    16          21.    Each request below shall be construed independently, and no request
                    17 shall be viewed as limiting the scope of any other request.
                    18
                               22. The documents produced in response to these numbered requests
                    19
                    20 below shall be produced as they are kept in the usual course of business, or shall be
                    21 organized and labeled to correspond to the individual requests, and shall include all
                    22
                       identifying labels or file holders or other markings that indicate the person or other
                    23
                    24 source of the document.
                    25          23.    To the extent a responsive document is created, generated or received
                    26
                         by you after you have responded to these requests or after the time for responding to
                    27
                    28 these requests has passed, you are under a duty, pursuant to Rule 26(e) of the
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                         JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                   13             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 14 of 34 Page ID #:29



                     1 Federal Rules of Civil Procedure, to supplement your response by providing that
                     2
                       responsive document as soon as reasonably practicable after the same is created,
                     3
                     4 generated or received by you.
                     5          24.    You remain under a duty pursuant to Rule 26(e) of the Federal Rules
                     6
                         of Civil Procedure to supplement or correct any responses made by you with respect
                     7
                     8 to the following requests if you later learn that any response provided by you with
                     9 respect to the following is incomplete or incorrect.
                    10
                              25. Unless otherwise specified in a request, the period covered is January
                    11
                    12 1, 2010 to present, or from the first date of documents related to the request to
                    13 present, whichever is greater.
                    14
                              26. These document request contemplate the production of electronically
                    15
                    16 stored information (“ESI”), in addition to documents that exist in hard copy format.
                    17 You are instructed to produce ESI responsive to these document requests in
                    18
                       accordance with the “Arent Fox ESI Protocol,” which is annexed hereto as Exhibit
                    19
                    20 “A.”
                    21                            DOCUMENTS TO BE PRODUCED
                    22
                                1.     All documents and communications concerning AVP and all its
                    23
                    24   constituent elements (including without limitation Sales Loyalty and Service
                    25   Effectiveness) including, without limitation, documents and communications
                    26
                         concerning: (a) Experian’s role, if any, in developing, designing or implementing
                    27
                    28   AVP, Sales Loyalty, or Service Effectiveness; (b) how Sales Loyalty and Service
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                        JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                   14            PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 15 of 34 Page ID #:30



                     1   Effectiveness and any of the other constituent elements of AVP are measured; (c)
                     2
                         any alternative measurements or metrics developed, designed or implemented by
                     3
                     4   Experian for BMWNA, BMWAG, or other motor vehicle manufacturer or

                     5   distributor to quantify, track and report owner sales loyalty and service
                     6
                         effectiveness in the United States; (d) statements of work, requests for bids, or other
                     7
                     8   agreements between Experian, BMWNA, and/or BMWAG whereby Experian
                     9   developed, designed or implemented any component of AVP, Sales Loyalty, and
                    10
                         Service Effectiveness, or any other measurement or metric to quantify, track and
                    11
                    12   report owner loyalty or service effectiveness; (e) the data obtained, used, compiled,
                    13   or considered by Experian in developing, designing, implementing and/or
                    14
                         calculating Sales Loyalty and Service Effectiveness (or any other element of AVP),
                    15
                    16   and any such data’s reliability, accuracy, and efficacy.
                    17
                         IV.    EXPERIAN’S RESPONSE TO SUBPOENA
                    18
                          SPECIFIC OBJECTIONS TO THE INSTRUCTIONS AND DEFINITIONS
                    19
                                Each of the responses below is made subject to and incorporates the
                    20
                    21   following specific objections to the instructions and definitions. Experian has not

                    22   completed its investigation relating to this action or the Subpoena. As such, the

                    23   following responses are given, and any documents produced, based on

                    24   Experian’s best knowledge at this time. Experian assumes no obligation to
                    25   voluntarily supplement or amend its responses or production of documents to
                    26   reflect or provide information, evidence, documents or things discovered
                    27   following service of these objections and any documents it may produce.
                    28   Furthermore, these responses are prepared based on Experian’s good faith
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                            JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    15               PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 16 of 34 Page ID #:31



                     1   interpretation and understanding of the Subpoena. These responses are given
                     2   without prejudice to subsequent revision or supplementation based upon any
                     3   information, evidence, or documentation that may hereinafter be discovered.
                     4   Experian’s responses to the Subpoena do not constitute admissions or
                     5   acknowledgments that documents exist or are within the proper scope of
                     6
                         discovery.
                     7
                                Furthermore, Federal Rule of Civil Procedure Rule 45 requires the
                     8
                         subpoenaing party to bear all significant costs associated with compliance with the
                     9
                         subpoena. See Legal Voice v. Stormans Inc., 738 F.3d 1178 (9th Cir. 2013).
                    10
                         Experian reserves the right to claim all costs and attorneys’ fees associated with its
                    11
                         responses to the Subpoena.
                    12
                                Time to Respond. Experian objects to the Subpoena’s instruction to
                    13
                         produce documents by 9:00 a.m. on May 13, 2019 as unduly burdensome. This
                    14
                         time to respond does not allow reasonable time to identify, compile, review, and
                    15
                         produce responsive documents. Experian will produce documents, if any, in
                    16
                         response to the Subpoena pursuant to its obligations under the Federal Rules of
                    17
                         Civil Procedure and other applicable law. Pursuant to an agreement between
                    18
                         counsel for Experian and counsel for Plaintiffs, confirmed by emails dated May 9
                    19
                         and 10, 2019, Experian's time to serve written objections and responses was
                    20
                         extended until May 20, 2019, and its time to produce documents in response to the
                    21
                         Subpoena was extended until June 19, 2019.
                    22
                                Instructions. Experian objects to the Subpoena’s instructions on the
                    23
                         grounds that they are unduly burdensome and purport to require Experian to
                    24
                         perform tasks beyond its obligations under the Federal Rules of Civil Procedure.
                    25
                         Experian will respond to the Subpoena in accordance with its obligations under the
                    26
                         Federal Rules of Civil Procedure and applicable law. In particular, Experian does
                    27
                         not plan to produce documents that are not in its possession, custody, or control.
                    28
                         Experian also objects to the extent that the Subpoena purports to require it to
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    16             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 17 of 34 Page ID #:32



                     1   produce documents that are in the custody or control of one or more of the parties
                     2   in this action. Furthermore, Experian objects to the instruction purporting to make
                     3   the requests continuing in nature pursuant to Federal Rule of Civil Procedure 26(e)
                     4   as beyond the scope of the requirements for non-party discovery under the Federal
                     5   Rule of Civil Procedure 45. Also, Experian objects to the Arent Fox ESI Protocol to
                     6   the extent that it calls for documents to be produced in a manner or form that is
                     7   unduly burdensome.
                     8          Definitions. Experian objects to the Subpoena’s definitions to the extent that
                     9   they render the requests overbroad, unduly burdensome, or not proportional to the
                    10   needs of the case. Experian also objects to the definitions to the extent they are
                    11   vague or ambiguous. Specifically, Experian objects to the definitions of the terms
                    12   BMWAG, BMWNA, Experian, you, and your to the extent that those terms are
                    13   expanded by words such as directors, offers, employees, members, partners, and
                    14   agents, and in turn, each of their directors, officers, employees, partners, members,
                    15   attorneys, agents, or representatives.
                    16          Time Period. Experian objects to the time period of “January 1, 2010 to
                    17   present, or from the first date of documents related to the request to present” as
                    18   overly broad, unduly burdensome, and not proportional to the needs of the case.
                    19          SPECIFIC OBJECTIONS TO REQUEST NO. 1 TO EXPERIAN
                    20   OBJECTIONS TO REQUEST NO.1:
                    21          Experian objects to this request to the extent it seeks documents that are not
                    22   relevant to the subject matter of the litigation or are not proportional to the needs of
                    23   the case considering all the factors that bear on proportionality set forth in Rule
                    24   26(b)(1) of the Federal Rules of Civil Procedure.
                    25          Experian also objects to this request because it is overbroad and unduly
                    26   burdensome. In particular, this request lacks particularity and makes an overbroad
                    27   request for “all documents and communications” relating to several broad topics.
                    28   See, e.g., Rainbow Sandals, Inc. v. Liberty Mut. Ins. Co., 2015 WL 12698302 (C.D.
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    17              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 18 of 34 Page ID #:33



                     1   Cal. Aug. 25, 2015) (“Any request for production that seeks ‘any and all’
                     2   documents relating to ‘any communications’ is overbroad because not all
                     3   documents responsive to such a request are necessarily relevant to the claims or
                     4   defenses.”). The request is also overly broad with respect to the time period covered
                     5   by the request, which covers a period of over nine years.
                     6          Experian further objects to this request because it seeks documents and
                     7   communications, should they exist, that may be available from the parties in this
                     8   action, namely BMWNA and BMWAG. In issuing the Subpoena, the Federal Rules
                     9   of Civil Procedure impose an affirmative obligation on Plaintiffs to “take
                    10   reasonable steps to avoid imposing undue burden or expense on a person subject to
                    11   the subpoena.” Fed. R. Civ. P. 45(d)(1); see also United States v. C.B.S., Inc., 666
                    12   F.2d 364, 371-72 (9th Cir. 1982); Lemberg Law LLC v. Hussin, 2016 WL 3231300,
                    13   at *5 (N.D. Cal. June 13, 2016).
                    14          Experian objects to this request to the extent it prematurely seeks expert
                    15   discovery.
                    16          Experian further objects to this request to the extent it calls for the disclosure
                    17   of documents protected by attorney-client privilege, attorney work-product
                    18   protection, the right of privacy of any person or entity, or any other privilege or
                    19   protection.
                    20          Experian objects to this request on the grounds that it seeks confidential,
                    21   proprietary, and trade secret information from Experian or other third-parties.
                    22   Experian will produce documents in response to the request only after the Court
                    23   enters an appropriate protective order, or the parties reach a confidentiality
                    24   agreement, governing third-party discovery or otherwise extending the protections
                    25   of the Stipulated Protective Order For Discovery, dated December 6, 2018 (ECF
                    26   No. 121), to non-party Experian.
                    27          Experian also objects to the definition of the terms BMWAG, BMWNA, and
                    28   Experian because they render the request overbroad, unduly burdensome, and not
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                            JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     18              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 19 of 34 Page ID #:34



                     1   proportional to the needs of the case. Experian objects to the definitions of these
                     2   terms to the extent that they purport to include all directors, offers, employees,
                     3   members, partners, and agents, and in turn, each of their directors, officers,
                     4   employees, partners, members, attorneys, agents, or representatives.
                     5          Subject to the foregoing, as well as the specific objections to the Subpoena’s
                     6   instructions and definitions, Experian responds that it will produce responsive, non-
                     7   privileged documents, if any, as may be relevant to the subject matter and
                     8   proportional to the needs of the litigation.
                     9   V.     PLAINTIFFS’ POSITION
                    10          As it relates to the current dispute, the Subpoena requested, in part, the
                    11   production of: the data obtained, used, compiled, or considered by Experian in
                    12   developing, designing, implementing and/or calculating Sales Loyalty and Service
                    13   Effectiveness (or any other element of AVP), and any such data's reliability,
                    14   accuracy, and efficacy."
                    15          Outside of ad hoc issues raised by BMW, Experian has produced no such
                    16   documents. No studies of the metrics or how well they function, or the accuracy
                    17   and reliability of the underlying data were produced. Having reviewed the
                    18   documents and issues, Plaintiffs determined that Experian must fully comply with
                    19   the letter of the Subpoena, and produce all of the data used to calculate the UIO
                    20   (Units in Operation) input for the Service Effectiveness metric for Braman Miami
                    21   and Braman West Palm Beach, from inception of the metric to present. This
                    22   includes, but is not limited to, VIN and registration level data for each UIO for each
                    23   store’s PMA, structure lists to determine the boundaries of that data set, all
                    24   documents and communications concerning all testing and validation Experian did
                    25   of the UIO data provided to BMW and/or Urban Science for use in calculating
                    26   Service Effectiveness, and the rules and algorithms that Experian applied to its raw
                    27   data set to determine if a UIO was present in a given zip code or geography for
                    28   Service Effectiveness purposes.
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     19             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 20 of 34 Page ID #:35



                     1   Plaintiffs’ Contentions:
                     2          A.     Experian Has Yet to Produce Fully Responsive Documents
                     3                 Related to Sales Loyalty and Service Effectiveness.
                     4          Following initial meet and confer efforts in response to Experian’s purported
                     5   objections, Plaintiffs were conditionally willing to forgo the portion of the request
                     6   for the underlying data on the assumption that Experian would produce documents
                     7   evidencing the auditing and testing of the Sales Loyalty and Service Effectiveness
                     8   methodologies and their underlying data. Outside of ad hoc issues raised by BMW,
                     9   Experian has produced no such documents. No studies of the metrics or how well
                    10   they function, or the accuracy and reliability of the underlying data were produced.
                    11   Nothing of the kind. Plaintiffs never agreed that Experian’s prior production
                    12   fulfilled the terms of the Subpoena.
                    13          Having reviewed the documents and issues, Plaintiffs determined that
                    14   Experian must fully comply with the letter of the Subpoena, and produce all of the
                    15   data used to calculate the UIO (Units in Operation) input for the Service
                    16   Effectiveness metric for Braman Miami and Braman West Palm Beach, from
                    17   inception of the metric to present. This includes, but is not limited to, VIN and
                    18   registration level data for each UIO for each store’s PMA, structure lists to
                    19   determine the boundaries of that data set, all documents and communications
                    20   concerning all testing and validation Experian did of the UIO data provided to
                    21   BMW and/or Urban Science for use in calculating Service Effectiveness, and the
                    22   rules and algorithms that Experian applied to its raw data set to determine if a UIO
                    23   was present in a given zip code or geography for Service Effectiveness purposes.
                    24          B.     Documents in Experian’s Possession Related to Sales Loyalty and
                    25                 Service Effectiveness are Relevant and Necessary.
                    26          Experian’s cooperation is required as there is a substantial need for these
                    27   documents to establish Plaintiffs’ claims and oppose Defendants defenses and
                    28   counter claim related to sales performance in the action. Plaintiff is seeking a
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    20             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 21 of 34 Page ID #:36



                     1   discrete set of documents and data that are highly relevant to the subject matter of
                     2   this litigation. The heart of this case is the AVP program. The underlying data for
                     3   the metrics which were used to measure the performance of the dealers under the
                     4   AVP program was entirely provided by Experian. Indeed, Experian developed the
                     5   Dealer Sales Loyalty and Service Effectiveness products. How Experian developed
                     6   these programs, how they compare to other, similar programs, and whether the data
                     7   used by Experian is reliable and accurate are issues that are central to this case.
                     8          Additionally, on a motion to compel discovery, the party resisting discovery
                     9   bears the burden of showing that the information requested is not discoverable.
                    10   Sullivan v. Prudential Ins. Co. of America, 233 F.R.D. 573, 574-75 (C.D. Cal.
                    11   2005). Experian has not, and cannot, state any set of facts in support of its
                    12   contention that the documents are not relevant.
                    13          C.     There Is No Undue Burden on Experian and the Records Are Not
                    14                 Available from Any Other Source.
                    15          The justification for compliance with the Subpoena is underscored by the fact
                    16   that production of documents should not require extensive time or effort, as it does
                    17   not involve voluminous search hits across a vast eDiscovery database. The data
                    18   relating to these two markets is easily identifiable and producible—just as it should
                    19   be for Experian to substantiate and test its data. Additionally, Plaintiffs understand
                    20   that Experian has previously provided the requested data directly to a third party—
                    21   Urban Science. Accordingly, Plaintiffs request all such data that Experian already
                    22   gave a third party on this issue, as it relates to Braman Miami and Braman West
                    23   Palm Beach.
                    24          There is no undue burden, particularly assuming Experian stored a copy of
                    25   the materials already provided to Urban Science. To facilitate, Plaintiffs previously
                    26   offered to provide zip code structure lists for Braman’s PMAs should that assist
                    27   Experian in producing the requested documents.
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    21              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 22 of 34 Page ID #:37



                     1          With respect to any restrictions or trade-secret concerns, which Experian has
                     2   raised but not established, there is already a protective order in place in the Florida
                     3   action which would fully resolve Experian’s concerns. See AECOM Energy &
                     4   Construction, Inc. v. Ripley (C.D. Cal., Apr. 26, 2018, No. CV175398RSWLSSX)
                     5   2018 WL 4705914, at *10 (Granting motion to compel production where opposing
                     6   party had “not shown why the Protective Order would be insufficient to protect
                     7   their privacy and trade secret concerns.”); Haghayeghi v. Guess?, Inc. (S.D. Cal.
                     8   2016) 168 F.Supp.3d 1277, 1282 (The Court granted a motion to compel further
                     9   response to discovery requests where there was already a protective order “in place
                    10   to protect their privacy interests.). Further, in its own objections Experian stated
                    11   that “Experian will produce documents in response to the request only after the
                    12   Court enters an appropriate protective order…governing third-party discovery or
                    13   otherwise extending the protections of the Stipulated Protective Order for
                    14   Discovery, Date December 6, 2018 (ECF No. 121), to non-party Experian.” To the
                    15   extent that Experian believes the existing protective order doesn’t cover the
                    16   documents they produce, the documents must still be produced, but the court may
                    17   modify the protective order to protect Experian’s production. See Juno
                    18   Therapeutics, Inc. v. Kite Pharma, Inc. (C.D. Cal., Apr. 29, 2019, No. CV 17-7639-
                    19   SJO-KSX) 2019 WL 3069009, at *6 (In granting a Motion to Compel production of
                    20   third party documents, the Court stated that “[t]he Protective Order can be modified
                    21   to heighten the protections afforded to any [third party] documents produced
                    22   pursuant to the Subpoena.”)
                    23          Finally, the information is not readily available from another source.
                    24   Defendant has asserted that it does not have access to this data directly due to its
                    25   purported agreements with Experian. Urban Science is a retained expert of BMW
                    26   and also did not create the raw/native data sought by Plaintiffs, which is in
                    27   Experian’s possession.
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    22              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 23 of 34 Page ID #:38



                     1   VI.   EXPERIAN’S POSITION
                     2         Plaintiffs’ motion is nothing more than an attempt to take a second bite at the
                     3   apple after Plaintiffs made faulty assumptions and miscalculations. As demonstrated
                     4   below, Experian has complied with its obligations under the subpoena, and it should
                     5   not be required to make any further productions. This is particularly true, considering
                     6   the information Plaintiffs purportedly need is maintained by another entity, Urban
                     7   Science. Accordingly, the Court should deny Plaintiffs’ motion in its entirety, and
                     8   award Experian its costs for reviewing and producing documents.
                     9         A.     Procedural History
                    10         To begin, Plaintiffs’ motion completely ignores the lengthy procedural history
                    11   surrounding their subpoena. This is not surprising, as the record makes plain that
                    12   Plaintiffs have repeatedly shifted the scope and focus of their subpoena, and already
                    13   required Experian to incur a significant burden searching for documents based on
                    14   search terms Plaintiffs proposed.
                    15         Plaintiffs served the subpoena on or about April 18, 2019.3 Although Plaintiffs
                    16   propounded only one request, that request laid out five subparts and broadly sought
                    17   “[a]ll documents and communications concerning AVP and all its constituent
                    18   elements.” (Ball Decl., Ex. 1 at 6.) Experian served its objections on May 20, 2019,
                    19   explaining (among other things) that Plaintiffs’ request “lack[ed] particularity and
                    20   ma[de] an overbroad request for ‘all documents and communications’ relating to
                    21   several broad topics.” (Ball Decl., Ex. 2 at 4.)
                    22         On May 9 and 29, 2019, counsel for Experian and Plaintiffs met and conferred
                    23   regarding the scope of the subpoena. (Ball Decl., Ex. 3 at 1.) Plaintiffs’ counsel
                    24   represented that they did not want to get into the nitty gritty of Experian’s relationship
                    25   with BMW, but simply “sought a limited, high-level production of documents from
                    26
                         3
                           On May 20, 2019, Plaintiffs issued a subpoena seeking a Local Rule 30(b)(6)
                    27   deposition of Experian. Plaintiffs have not addressed that deposition since
                         November 14, 2019, and have seemingly abandoned their subpoena, particularly
                    28   because fact discovery is at conclusion in the underlying matter. (See Ball Decl.,
A RENT F OX LLP
ATTO RNEY S AT LAW
                         ¶ 9, Ex. 7 at 1.)
                                                                                       JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                 23             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 24 of 34 Page ID #:39



                     1   Experian about Sales Loyalty and Service Effectiveness.” (Ball Decl., Ex. 3 at 1.)
                     2   Consistent with that understanding, Experian produced 90 pages of documents on
                     3   June 19, 2019. (Id.) These documents included the terms and conditions applicable to
                     4   Experian and BMW’s relationship, a training manual concerning the various BMW
                     5   metrics, information about the various data sources from which Experian collects
                     6   vehicle data, high-level information about the methodologies Experian uses to match
                     7   purchased vehicles with owned vehicles based on vehicle registrations, and several
                     8   other documents evidencing Experian’s relationship with BMW. (Ball Decl. at ¶ 4.)
                     9          After going dark for nearly three months, on September 3, 2019, Plaintiffs
                    10   resurfaced and shifted course, no longer seeking merely high-level documents
                    11   concerning Experian’s relationship with BMW. Instead, they contended that
                    12   Experian’s good-faith production was “facially absurd” and, as a result,
                    13   “demand[ed] a meet-and-confer.” (Ball Decl., Ex. 4 at 5.) On September 10, 2019,
                    14   counsel for the parties met and conferred. (Ball Decl., Ex. 5 at 1.) On that call, the
                    15   parties agreed that Plaintiffs would propose search terms that would satisfy
                    16   Experian’s obligations under the subpoena. (Ball Decl. at ¶ 7.) Plaintiffs’ counsel
                    17   never conditioned this agreement on Experian’s production of any specific
                    18   documents. (Id.) And Plaintiffs certainly never raised the issue of producing raw
                    19   data, nor mentioned Experian’s proprietary business rules and algorithms. (Id.)
                    20   Rather, the only issue that was discussed was potential limiters on Plaintiffs’ terms
                    21   in the event some searches produced a high volume of documents. (Id.) Indeed,
                    22   Experian would not have agreed to run Plaintiffs’ search terms without an
                    23   understanding that doing so would discharge its obligations under the subpoena.
                    24   (Id.) In fact, when Experian has explicitly pressed Plaintiffs’ counsel on this point
                    25   in writing, Plaintiffs’ counsel has never denied the existence of the parties’
                    26   agreement. (See Ball. Decl., Ex. 9 at 1-2, 6.)
                    27          On October 3, 2019, Plaintiffs’ counsel sent Experian’s counsel their
                    28   proposed search terms. Consistent with their agreement, Plaintiffs proposed both
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    24             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 25 of 34 Page ID #:40



                     1   broad and narrow search terms, including “BMW & ‘Sales Loyalty’”; “BMW /10
                     2   ‘Sales Loyalty’”; “‘Sales Loyalty’ /10 problem”; “‘BMW’ & ‘Service
                     3   Effectiveness’”; “‘BMW /10 ‘Service Effectiveness’”; “‘Service Effectiveness’ /10
                     4   problem.” (Ball Decl., Ex. 6 at 2.) The parties agreed that Experian’s search would
                     5   be limited to the time-period between April 2013 and January 2018. (Id. at 1.)
                     6          Experian ran all of Plaintiffs’ searches and produced all responsive
                     7   documents, expending approximately $20,278.86 in counsel’s review and
                     8   production of documents and $465.09 associated with document hosting costs. (See
                     9   Smith Decl. at ¶ 16.) On November 12, 2019, Experian produced an additional 438
                    10   documents based on the results of Plaintiffs’ searches. (Ball Decl. at ¶ 10.)
                    11          Unsatisfied, Plaintiffs wrote to Experian on November 25, 2019, claiming
                    12   that Experian’s production was deficient despite the parties’ prior agreement.
                    13   Plaintiffs did not criticize Experian’s search. Nor did they deny the existence of the
                    14   parties’ agreement. Instead, they merely complained that they had been “willing to
                    15   forgo the portion of the request for the underlying data on the assumption that
                    16   Experian would produce documents evidencing the auditing and testing of the Sales
                    17   Loyalty and Service Effectiveness methodologies and their underlying data.” (Ball
                    18   Decl., Ex. 8 at 1 (emphasis added).) In addition, Plaintiffs contended—for the first
                    19   time—that they intended to “conduct [] auditing and testing” of Experian’s data
                    20   “themselves.” (Id.) In response, Experian explained that this was a “substantial
                    21   change in position by the plaintiffs,” and it made clear that “Experian agreed to run
                    22   [Plaintiffs’ search terms] in order to satisfy its obligations under the subpoena.”
                    23   (Ball Decl., Ex. 9 at 6.) Plaintiffs again did not deny the existence of this
                    24   agreement. (Id.) Nevertheless, the parties continued to meet and confer in an effort
                    25   to reach a compromise regarding Plaintiffs’ newfound requests. (Ball Decl. at
                    26   ¶¶ 13-15.)
                    27          On December 27, 2019, Plaintiffs’ counsel wrote to Experian’s counsel,
                    28   again expanding the scope of the request by seeking Experian’s proprietary
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     25             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 26 of 34 Page ID #:41



                     1   business rules and algorithms, and enlarging the relevant time period. (Ball Decl.,
                     2   Ex. 9 at 3-4.) Experian’s counsel responded on January 10, 2020, reiterating the
                     3   parties’ prior agreement and explaining the undue burden Experian would incur in
                     4   producing the requested data and information. (Id. at 1-2.) Experian also explained
                     5   the sensitivity of its proprietary information, even with a protective order in place.
                     6   (Id. at 2.) As a result, Experian made clear that it would “not agree to produce more
                     7   information, and deem[ed] its obligations under the subpoena to be satisfied.” (Id.)
                     8          On January 24, 2020, Plaintiffs’ counsel wrote to Experian counsel in a “final
                     9   attempt to meet and confer prior to filing a motion to compel.” (Ball Decl., Ex. 10
                    10   at 1.) Again, Plaintiffs did not deny the existence of the parties’ agreement. Instead,
                    11   Plaintiffs claimed—for the first time—that their agreement was somehow
                    12   “condition[ed]” on Experian’s production of “documents evidencing the auditing
                    13   and testing of the Sales Loyalty and Service Effectiveness methodologies and their
                    14   underlying data.” (Id. at 2.) Despite additional meet-and-confer efforts, the parties
                    15   could not reach a compromise and this motion followed. (Ball Decl. at ¶ 15.)
                    16          B.     Experian Discharged Its Duties under the Parties’ Agreement
                    17          As a non-party to this litigation, there can be no dispute that Experian has
                    18   acted in good faith and fully complied with the subpoena. Although Plaintiffs
                    19   contend that Experian failed to fulfill its obligations, Experian has produced
                    20   numerous documents in this case that demonstrate Experian’s relationship with
                    21   BMW and generally describe the services Experian provided. (See, e.g., Ball Decl.
                    22   at ¶ 4.) Furthermore, Experian only agreed to run Plaintiffs’ search terms with the
                    23   understanding that doing so would satisfy its obligations under the subpoena. (Ball
                    24   Decl. at ¶ 7, Ex. 9 at 1, 6.) Indeed, that was the very reason Plaintiffs developed the
                    25   terms. In fact, the Southern District of Florida—where Plaintiffs’ underlying action
                    26   is pending—expressly instructs parties to agree on “search method(s), including
                    27   specific words or phrases or other methodology, that will be used to identify
                    28   discoverable ESI and filter out ESI that is not subject to discovery.” See Checklist
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    26             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 27 of 34 Page ID #:42



                     1   for Rule 26(f) Conference Regarding Electronically Stored Information, U.S.
                     2   District Court for the Southern District of Florida, available at
                     3   https://www.flsd.uscourts.gov/sites/flsd/files/forms/ESI-Checklist.Rule-16.1..pdf
                     4   (last accessed Feb. 19, 2020; emphasis added). Tellingly, Plaintiffs do not claim
                     5   that the never agreed to the search terms to filter out ESI that would not be the
                     6   subject of discovery. To the contrary, they simply argue that they “assum[ed] that
                     7   Experian would produce documents evidencing the auditing and testing of the Sales
                     8   Loyalty and Service Effectiveness methodologies and their underlying data.” (Ball
                     9   Decl., Ex. 8 at 1; Ex. 10 at 2.) But Plaintiffs cannot now walk back the parties’
                    10   agreement simply because they made faulty and unstated assumptions about the
                    11   information they expected to receive from their proposed terms.
                    12          Moreover, beyond their generalized speculation that Experian should
                    13   produce more documents, Plaintiffs fail to substantiate their argument that Experian
                    14   has any more relevant documents to produce. See Swanson v. ALZA Corp., No. 12-
                    15   cv-04579, 2013 WL 5538908, at *3 (N.D. Cal. Oct. 7, 2013) (“Although the parties
                    16   did not agree upon the relevant search terms after several meetings, a party’s
                    17   suspicion that all responsive documents have not been produced, without more, is
                    18   generally insufficient to warrant an order compelling production.”). While Plaintiffs
                    19   claim they want “all documents and communications concerning all testing and
                    20   validation Experian did of the UIO data provided to BMWNA and/or Urban
                    21   Science,” Plaintiffs have no basis to claim that any further documents exist. As
                    22   Plaintiffs acknowledge, Experian produced documents related to ad hoc issues
                    23   raised by BMWNA. Plaintiffs’ request for additional documents amounts to
                    24   nothing more than a fishing expedition to see what else might exist. This is
                    25   improper and should not be permitted. See Rivera v. NIBCO, Inc., 364 F.3d 1057,
                    26   1072 (9th Cir. 2004) (“District courts need not condone the use of discovery to
                    27   engage in ‘fishing expedition[s].’”).
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    27             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 28 of 34 Page ID #:43



                     1          Simply put, Plaintiffs should be held to their agreement, and Experian should
                     2   not be required to incur any further expense under the subpoena.
                     3          C.     The Documents Plaintiffs Seek Are Not Relevant Or Necessary
                     4          Plaintiffs also fail to establish a sufficient need to obtain the requested
                     5   information. Plaintiffs contend that this information is needed because the
                     6   “underlying data for the metrics which were used to measure the performance of the
                     7   dealers under the AVP program was entirely provided by Experian.” But, as
                     8   Plaintiffs know, Experian merely sent its VIO data to a third-party data processor,
                     9   Urban Science, which exclusively controls the processing and output of the Service
                    10   Effectiveness metric. (Smith Decl. at ¶ 7-8.) Thus, to gain a complete understanding
                    11   of how the Service Effectiveness metric was created—including what information
                    12   Urban Science relied upon or manipulated in generating that metric—Plaintiffs
                    13   should have requested that information from Urban Science or BMW, not Experian.
                    14          Plaintiffs’ conclusory assertions do not establish otherwise. Although
                    15   Plaintiffs contend that BMW has “asserted that it does not have access to [the VIO]
                    16   data directly due to its purported agreements with Experian,” Plaintiffs
                    17   conspicuously fail to cite any evidence to substantiate their contention. Similarly,
                    18   Plaintiffs contend that Urban Science is a retained expert of BMW, implying that
                    19   Plaintiffs cannot seek any factual discovery from Urban Science. But this rationale
                    20   equally applies to Experian, which is also a retained expert in the case. (Ball Decl.,
                    21   Ex. 11 at 1 (arguing that fact discovery is appropriate as to Experian even though
                    22   “BMWNA has retained Experian to provide expert testimony” because “Experian
                    23   had significant involvement in the events which gave rise to the current lawsuit”).)
                    24          Plaintiffs’ reliance on Sullivan v. Prudential Insurance Co. of America, 233
                    25   F.R.D. 573 (C.D. Cal. 2005) is misplaced. There, the court addressed discovery
                    26   exchanged and disputed between parties to a litigation. Contrary to Plaintiffs’
                    27   contentions, it did not address a third-party’s burden to show that the information
                    28   requested is not discoverable. Indeed, as the Ninth Circuit has made clear, the
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                            JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     28              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 29 of 34 Page ID #:44



                     1   balance of equities and the parties’ respective burdens are different where, as here,
                     2   the information being requested is from a non-party to the litigation. See Dart
                     3   Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980) (explaining
                     4   that there “appear to be quite strong considerations indicating that discovery would
                     5   be more limited to protect third parties from harassment, inconvenience, or
                     6   disclosure of confidential documents” (citations omitted)).
                     7          At bottom, if Plaintiffs wish to determine the “accuracy” of the Service
                     8   Effectiveness metric, they should subpoena Urban Science (which creates the
                     9   Service Effectiveness metric) and/or the Florida DMV (which is the source of the
                    10   registration data at the heart of the metric). Indeed, Urban Science is the only entity
                    11   that can explain how it manipulated Experian’s data and produced the BMW
                    12   Service Effectiveness metric. Plaintiffs are simply barking up the wrong tree.
                    13          D.     Plaintiffs’ Request Imposes Undue Burdens on Experian
                    14          Even if the Court ignores the parties’ prior agreement and determines that
                    15   Plaintiffs’ sought-after discovery is necessary and relevant, the Court should still
                    16   reject Plaintiffs’ motion. Indeed, forcing non-party Experian to produce additional
                    17   discovery would impose an undue burden, particularly in light of the burden
                    18   Experian has already incurred in responding to Plaintiffs’ shifting requests. Cf. Fed.
                    19   R. Civ. P. 45(d)(1) (requiring the party “issuing and serving a subpoena [to] take
                    20   reasonable steps to avoid imposing undue burden or expense on a person subject to
                    21   the subpoena”); see also United States v. C.B.S., Inc., 666 F.2d 364, 371-72 (9th
                    22   Cir. 1982).
                    23          First, as Experian has explained, producing the raw VIO data Experian sent
                    24   to Urban Science would be unduly burdensome. To begin, Experian’s contractual
                    25   relationships with the state DMVs significantly limit the persons with whom
                    26   Experian may share the VIO data to those that certify a permitted use under the
                    27   Driver’s Privacy Protection Act. (Smith Decl. at ¶ 12.) Plaintiffs have not even
                    28   attempted to demonstrate that they have a permitted use here. Furthermore, while
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                          JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                    29             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 30 of 34 Page ID #:45



                     1   Experian maintains archives of the VIO data it sends to subscribers, such archived
                     2   files represent nationwide VIO data, almost all of which relates to vehicles outside
                     3   the scope of this matter. (Smith Decl. at ¶ 9.) Thus, to comply with Plaintiffs’ most
                     4   recent demands, Experian would need to pull the relevant archive and expend
                     5   significant effort culling that data set to include only the specific data relevant to
                     6   this case—i.e., information concerning only the Miami and West Palm Beach
                     7   Markets. (Id.) Afterward, Experian would need to compare that data set to the file
                     8   that would have previously been sent to Urban Science to ensure that it is producing
                     9   the same data. (Id. at ¶ 10.) Experian would then need to perform quality control
                    10   analysis to ensure that no part of the data set is corrupted. (Id.) Finally, Experian
                    11   would need to upload the data into a transmission interface and develop encryption
                    12   protocols for transmission to Plaintiffs. (Id.) And Experian will undoubtedly need
                    13   to assist Plaintiffs in interpreting the data. (Id.) This process alone would likely take
                    14   at least 100 hours of Experian employee labor, diverting Experian employees from
                    15   their day-to-day, revenue producing tasks. (Id. at ¶ 11.)
                    16          Second, Plaintiffs’ request that Experian engage in further email review
                    17   would likewise create an undue burden. Plaintiffs seek all documents and
                    18   communications concerning all testing and validation Experian performed on the
                    19   VIO data it provided to Urban Sciences. But Experian does not ordinarily perform
                    20   “testing or validation” on particular VIO data sets it sends to third parties, beyond
                    21   ensuring that the data is not corrupted. (Id. at ¶ 14.) Rather, Experian evaluates the
                    22   data in its VIO database as part of its daily operations to ensure that the data
                    23   accurately reflects the number of vehicles legally authorized to be operated in the
                    24   United States. (Id.) Thus, any documents or communications regarding the data
                    25   Experian sent to Urban Sciences, to the extent any exist, would not be in one place.
                    26   (Id. at ¶ 15.) Instead, identifying and producing this information would require
                    27   reviewing the emails and computer files of several different Experian employees
                    28   who might have been involved in sending the data to Urban Sciences, to the extent
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                             JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     30               PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 31 of 34 Page ID #:46



                     1   such testing or validation was performed. (Id.) This review would largely replicate
                     2   the review Experian has already conducted in this case, given the breadth of
                     3   Plaintiffs’ search terms. And producing this information would require significant
                     4   Experian employee time that would again divert Experian employees from their
                     5   day-to-day, revenue producing tasks. (Id.)
                     6          Third, Plaintiffs’ request for all the rules and algorithms that Experian applies
                     7   to its raw data to generate its VIO data is completely improper. These proprietary
                     8   rules and algorithms are the core of Experian’s automotive data business. (Id. at
                     9   ¶ 18.) Experian goes to great lengths to keep these rules and algorithms secret, and
                    10   only a limited number of Experian employees have access to them. (Id.) Indeed,
                    11   Experian does not give its customers—or anyone else—access to these rules and
                    12   algorithms. (Id.) If an entity or individual operating in the automotive or consumer
                    13   data space—including the Plaintiffs and Defendants in the underlying lawsuit—
                    14   obtained these rules and algorithms, that entity could develop a product similar to
                    15   Experian’s, irreparably damaging Experian’s competitive advantage. (Id.) In the
                    16   context of third-party subpoenas, requests for this kind of extremely sensitive
                    17   information must be prohibited, regardless of a protective order in the underlying
                    18   case. See Fed. R. Civ. P. 45(d)(3)(B)(i) (permitting court to quash of modify
                    19   subpoena “if it requires . . . disclosing a trade secret or other confidential research,
                    20   development, or commercial information”); see also Painters Joint Comm. v.
                    21   Employee Painters Tr. Health & Welfare Fund, No. 2:10-cv-01385-JCM, 2011 WL
                    22   4549232, at *1 (D. Nev. Sept. 29, 2011) (quashing subpoena that sought third
                    23   party’s “commercially sensitive materials that are vitally important to its ability to
                    24   remain competitive”).
                    25          Plaintiffs’ conclusory contentions do not establish otherwise. While Plaintiffs
                    26   assert that “production of documents should not require extensive time or effort, as
                    27   it does not involve voluminous search hits across a vast eDiscovery database,” this
                    28   is based on nothing more than rank speculation. As Experian has explained,
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                            JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     31              PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 32 of 34 Page ID #:47



                     1   complying with Plaintiffs’ requests will require at least 100 hours of Experian
                     2   employee time, in addition to a search of Experian’s internal records for “all
                     3   documents and communications” regarding the testing of Experian’s VIO data.
                     4   (Smith Decl. at ¶ 11; see also Ball Decl. Ex. 9 at 2.) And reviewing any documents
                     5   that are collected will additionally require significant attorney review time.
                     6   Experian should not be required to incur this additional burden, particularly in light
                     7   of its productions to date.
                     8          E.     Experian Is Entitled to Reimbursement of Its Costs
                     9          In its initial objections to Plaintiffs’ subpoena, Experian reserved the right to
                    10   seek its costs in complying with the subpoena. (Ball Decl., Ex. 2 at 2.) Because
                    11   Experian incurred significant expenses searching for, reviewing, and producing
                    12   documents, it is entitled to recover those costs. See C.B.S., 666 F.2d at 368 (“Given
                    13   that the [third-parties] expressly reserved their right to seek reimbursement . . . we
                    14   discern nothing in Rule 45 that precludes post-compliance reimbursement of
                    15   costs.”).
                    16          “Although party witnesses must generally bear the burden of discovery costs,
                    17   the rationale for the general rule is inapplicable where the discovery demands are
                    18   made on nonparties.” Id. at 371. This is because “[n]onparty witnesses are
                    19   powerless to control the scope of litigation and discovery, and should not be forced
                    20   to subsidize an unreasonable share of the costs of a litigation to which they are not a
                    21   party.” Id. Accordingly, Rule 45 “requires the district court to shift a non-party’s
                    22   costs of compliance with a subpoena, if those costs are significant.” Legal Voice v.
                    23   Stormans Inc., 738 F.3d 1178, 1184-85 (9th Cir. 2013) (concluding that costs were
                    24   appropriate because $20,000 was “significant” and noting that as little as “$9,000
                    25   may be sufficiently significant”). As courts have recognized, “Rule 45 expenses
                    26   resulting from compliance may include some attorneys’ fees,” including
                    27   “production-related legal tasks like document review, creating a privilege log, and
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                           JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     32             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 33 of 34 Page ID #:48



                     1   drafting protective orders.” Stormans Inc. v. Selecky, No. 07-cv-5374, 2015 WL
                     2   224914, at *5 (W.D. Wash. Jan. 15, 2015).
                     3          Experian has already paid $86,712.51 in costs and fees through December
                     4   2019, of which approximately $20,278.86 was associated with Experian’s counsel’s
                     5   review and production of documents and $465.09 was associated with document
                     6   hosting costs. (Smith Decl. at ¶ 16.) Experian is entitled to recover these expenses.
                     7   See Legal Voice, 738 F.3d at 1184-85. Moreover, to the extent the Court orders
                     8   Experian to produce further discovery in response to Plaintiffs’ motion, the Court
                     9   should order Plaintiffs to pay any further expenses—attorney fees or otherwise—
                    10   associated with the review and production of that discovery.
                    11          F.     Plaintiff Is Not Entitled to Sanctions
                    12          Plaintiffs’ request for sanctions borders on the absurd. There can be no
                    13   dispute that Experian produced numerous documents in good-faith based on an
                    14   understanding that doing so would satisfy its duties under the subpoena. Indeed,
                    15   Plaintiffs do not (and cannot) cite any authority to support their request for
                    16   sanctions. And, while Plaintiffs vaguely argue that they will address the amount of
                    17   sanctions in their reply brief, this is an end-run around the Local Rules’ joint
                    18   stipulation procedures, which require Plaintiffs to serve on Experian “all
                    19   declarations and exhibits to be offered in support of the moving party’s position”
                    20   with its draft of this joint stipulation. C.D. Cal. L.R. 37-2.2. Here, Plaintiffs failed
                    21   to serve any declarations or exhibits supporting their request for sanctions, and they
                    22   do not otherwise substantiate their request. Accordingly, the Court should ignore
                    23   Plaintiffs’ half-baked request for sanctions.
                    24   VII. CONCLUSION
                    25          A.     Plaintiff’s Conclusion
                    26                 This Court should issue an order:
                    27                 1. Compelling Defendants to produce all responsive documents without
                    28                     objections or redactions within ten (10) days of this Court’s order;
A RENT F OX LLP
ATTO RNEY S AT LAW
                                                                                            JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                      33             PLAINTIFFS’ MOTION TO COMPEL
               Case 2:20-mc-00025-CJC-JC Document 7 Filed 03/12/20 Page 34 of 34 Page ID #:49



                     1                 2. Sanctions in the amount to be provided with Plaintiffs’ supplemental
                     2                     brief for their motion; and
                     3                 3. Setting such other relief as this Court deems just and proper in
                     4                     accordance with the Federal Rules of Civil Procedure and equity.
                     5          B.     Experian’s Conclusion
                     6          The Court should deny Plaintiffs’ motion to compel and issue an order
                     7   concluding that Experian has completely satisfied its obligations under the
                     8   subpoena. Furthermore, the Court should order Plaintiffs to pay Experian’s
                     9   expenses incurred in responding to the subpoena, including the attorney fees related
                    10   to reviewing and producing documents.
                    11   Dated: March 11, 2020                   Respectfully submitted,
                    12                                           ARENT FOX LLP
                    13
                    14                                           By: /s/Shelby A. Cummings
                                                                   George N. Koumbis
                    15                                             Shelby A. Cummings
                    16                                           Attorneys for Plaintiffs
                                                                 BRAMAN MOTORS, INC. d/b/a BRAMAN
                    17                                           BMW, and BRAMAN MOTOR CARS, INC.
                                                                 d/b/a BRAMAN BMW WEST PALM
                    18                                           BEACH
                    19   Dated: March 11, 2020                   JONES DAY
                    20
                    21                                           By: /s/ Ryan D. Ball
                    22                                             RYAN D. BALL

                    23                                           Attorneys for Defendant
                                                                 EXPERIAN INFORMATION SOLUTIONS,
                    24                                           INC.

                    25   ATTESTATION: I, George N. Koumbis, in accordance with Local Rule
                    26   5-4.3.4(a)(2)(i), attest that Ryan D. Ball, and on whose behalf this filing is
                         submitted, concurs in the filing’s content and has authorized the filing.
                    27
                    28   Dated: March 11, 2020                    By: _________________________________
A RENT F OX LLP                                                              George N. Koumbis
ATTO RNEY S AT LAW
                                                                                        JOINT STIPULATION RE:
   LOS A NG EL ES
                         CASE NO. 2:20-mc-00025                     34          PLAINTIFFS’ MOTION TO COMPEL
